DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 15/855,530, now US Patent no. 10,569,092, filed 27 December 2017, which is a continuation of US Application no. 15/233,765, now US Patent no. 9,889,305, filed 10 August 2016.

Information Disclosure Statement
The information disclosure statement filed 15 January 2020 has been considered.

Claim Objections
Claim 12 is objected to because of the following informalities: in line 1, “configure” should be “configured”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: in line 11, “configure” should be “configured”.  Appropriate correction is required.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-26 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,569,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘092 patent recites limitations that overlap and anticipate the present invention.  For instance, claims 1, 11, 13, 16, and 22 recite aspects of an implantable medical device related to the device, system and method, wherein the claims recite: an input or sensor for collecting transient data, memory configured to store transient data, an input/activator for initiating collection and transmission of a patient activated storage request, a transceiver circuit configured to communicate wirelessly with the input/activator and receive the patient activated storage request including activation information related to a duration of time associated with establishing a communications link (i.e., the transceiver includes receiving information between entry of the patient designated trigger point and a connection event wherein the IMD establishes communication to the external input/activator).  The ‘092 also provides for transferring a segment of the transient data to a long term memory.  The ‘092 is silent with respect to managing the segment as persistent data, however this limitation is considered intended use of the data.  Further, since the present claims manage the persistent data by 
Similar overlap of features is found between the depending claims of the ‘092 patent and the depending claims of the present invention.
Claims 1-26 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,889,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘305 patent recites limitations that overlap and anticipate the present invention.  For instance, claims 1, 11, and 15 recite aspects of an implantable medical device related to the device, system and method, wherein the claims recite: an input or sensor for collecting transient data, memory configured to store transient data, an input/activator for initiating collection and transmission of a patient activated storage request, a transceiver circuit configured to communicate wirelessly with the input/activator and receive the patient activated storage request including activation information related to a duration of time associated with establishing a communications link (i.e., the transceiver includes receiving information between entry of the patient designated trigger point and a connection event wherein the IMD establishes communication to the external input/activator).  The ‘305 also provides for transferring a segment of the transient data to a long term memory.  The ‘305 is silent with respect to managing the segment as persistent data, however this limitation is considered intended use of the data.  Further, since the present claims treat the persistent data by transferring to long term storage, it 
Similar overlap of features is found between the depending claims of the ‘305 patent and the depending claims of the present invention.

Allowable Subject Matter
Claims 1-26 would be allowable should Applicant’s reply with comply with or specifically traverse the requirements of the double patenting rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6 August 2021